DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/22 has been entered.

Response to Arguments
The previous drawing objection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 112(b) rejection(s) has/have been addressed and is/are withdrawn.
Applicant’s arguments with respect to all pending claims have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 11-12, 15, 18-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terry et al. US20040040749 in view of Douglas US3861471.
Regarding independent claim 1, Terry discloses, in Figure 2,
A hybrid coiled tubing system (Terry; Fig. 2; [0102] “hybrid drill string”) for use within a borehole, flowline, pipeline, or riser (Terry; Fig. 2; wellbore portions 18 and 14), comprising:
a composite coiled tubing (Terry; Fig. 2; [0102] “composite coiled tubing”); 
a metallic coiled tubing (Terry; Fig. 2; [0102] “metal coiled tubing”);
a connector joining the composite coiled tubing and the metallic coiled tubing (Terry; Fig. 2; [0102] “There would be a connector for connecting the metal coiled tubing to the composite coiled tubing. This could be called a hybrid drill string.”), the connector directly coupled to the composite coiled tubing via a connection (Terry; Fig. 2; [0102] “There would be a connector for connecting the metal coiled tubing to the composite coiled tubing. This could be called a hybrid drill string.”) and directly coupled to the metallic coiled tubing via a connection (Terry; Fig. 2; [0102] “There would be a connector for connecting the metal coiled tubing to the composite coiled tubing. This could be called a hybrid drill string.”), wherein the composite coiled tubing, the metallic coiled tubing, and the connector are all insertable into the borehole, flowline, pipeline, or riser (Terry; Fig. 2).
While Terry discloses the two connections of the connector as described above, Terry is silent on the type of connection between tubulars in which the connections are a swaged connection; a swaged, threaded, welded, or flanged connection.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute each connection as taught by Terry with the swaged connection as taught by Douglas since Douglas teaches that a tubing connected with another component can be accomplished with a swaged connection between the tubing and the corresponding component as an alternative design choice to yield the predictable result of securing two structural elements together without undue experimentation, with a reasonable expectation of success, and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)). One would be motivated to perform the substitution for the purpose of minimizing the mechanical stress on the composite coiled tubing when forming the connection.

Regarding independent claim 8, Terry discloses, in Figure 2,
A hybrid coiled tubing system (Terry; Fig. 2; [0102] “hybrid drill string”) for use within a borehole, flowline, pipeline, or riser (Terry; Fig. 2; wellbore portions 18 and 14), comprising:
a composite coiled tubing (Terry; Fig. 2; [0102] “composite coiled tubing”); 
a piping (Terry; Fig. 2; [0102] “metal coiled tubing”); and 
a composite coiled tubing connector joining the composite coiled tubing and the piping (Terry; Fig. 2; [0102] “There would be a connector for connecting the metal coiled tubing to the composite coiled tubing. This could be called a hybrid drill string.”; the claim term “composite” used in the phrase “composite coiled tubing connector” is considered to be intended-use for the connector to make a connection with another structure that is a composite structure (i.e. the composite coiled tubing) and does not indicate the actual material of the coiled tubing connector itself), the connector directly coupled to the composite coiled tubing via a connection (Terry; Fig. 2; [0102] “There would be a connector for connecting the metal coiled tubing to the composite 
wherein the composite coiled tubing, the piping, and the connector are all insertable into the borehole, flowline, pipeline, or riser (Terry; Fig. 2).
Douglas teaches a swaged connection (Douglas; col. 3:37-39 swaging connection); a swaged, threaded, welded, or flanged connection (Douglas; col. 3:37-39 swaging connection).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute each connection as taught by Terry with the swaged connection as taught by Douglas since Douglas teaches that a tubing connected with another component can be accomplished with a swaged connection between the tubing and the corresponding component as an alternative design choice to yield the predictable result of securing two structural elements together without undue experimentation, with a reasonable expectation of success, and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)). One would be motivated to perform the substitution for the purpose of minimizing the mechanical stress on the composite coiled tubing when forming the connection.

Regarding claim 11, Terry in view of Douglas teaches the invention substantially as claimed as described above, and the piping (Terry in view of Douglas’s piping is Terry; Fig. 2; [0102] “metal coiled tubing”).
In the previous combination above, Terry in view of Douglas does not specify wherein the piping material is composite.
However, in another portion of Terry’s disclosure, Terry teaches that piping material can be a composite material for the purpose of providing a downhole piping that is “lighter and more flexible, and therefore less prone to fatigue stresses induced over repeated trips into the well” 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the piping material as taught by Terry in view of Douglas to be composite material as taught by Terry for the purpose of providing a downhole piping that is “lighter and more flexible, and therefore less prone to fatigue stresses induced over repeated trips into the well” (Terry; [0009] composite coiled tubing CCT materials result in a drilling string that is “lighter and more flexible, and therefore less prone to fatigue stresses induced over repeated trips into the well”).

Regarding claim 12, Terry in view of Douglas teaches the invention substantially as claimed as described above, and the piping comprises steel piping (Terry in view of Douglas’s piping is conventional steel piping; Terry; [0009] “carbon steel”).

Regarding independent claim 15, Terry discloses, in Figure 2,
A method of performing borehole servicing operations at a job site (Terry; Fig. 2), the method comprising: 
running a hybrid coiled tubing system (Terry; Fig. 2) into a borehole (Terry; Fig. 2; wellbore portions 18 and 14), the hybrid coiled tubing system comprising a composite coiled tubing (Terry; Fig. 2; [0102] “composite coiled tubing”), either a piping or a metallic coiled tubing (Terry; Fig. 2; [0102] “metal coiled tubing”), and a connector joining the composite coiled tubing the piping or the metallic coiled tubing (Terry; Fig. 2; [0102] “There would be a connector for connecting the metal coiled tubing to the composite coiled tubing. This could be called a hybrid drill string.”), the connector directly coupled to the composite coiled tubing via a connection and directly coupled to the piping or the metallic coiled tubing via a connection (Terry; Fig. 2; [0102] 
While Terry discloses the two connections of the connector as described above, Terry is silent on the type of connection between tubulars in which the connections are a swaged connection; a swaged, threaded, welded, or flanged connection.
Douglas teaches a swaged connection (Douglas; col. 3:37-39 swaging connection); a swaged, threaded, welded, or flanged connection (Douglas; col. 3:37-39 swaging connection).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute each connection as taught by Terry with the swaged connection as taught by Douglas since Douglas teaches that a tubing connected with another component can be accomplished with a swaged connection between the tubing and the corresponding component as an alternative design choice to yield the predictable result of securing two structural elements together without undue experimentation, with a reasonable expectation of success, and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)). One would be motivated to perform the substitution for the purpose of minimizing the mechanical stress on the composite coiled tubing when forming the connection.

Regarding claims 18, 21, and 23, Terry in view of Douglas teaches the invention substantially as claimed as described above, and wherein running the hybrid coiled tubing system into the borehole comprises unspooling the hybrid coiled tubing system from a reel (Terry; Fig. 11A-11B; coiled tubing spool 216 for coiled tubing 10);


Regarding claim 19, Terry in view of Douglas teaches the invention substantially as claimed as described above, and wherein running the hybrid coiled tubing system into the borehole comprises connecting the composite coiled tubing to the piping or the metallic coiled tubing via the connector (Terry; Fig. 2; [0102] “There would be a connector for connecting the metal coiled tubing to the composite coiled tubing. This could be called a hybrid drill string.”; Douglas; col. 3:37-39 swaging connection).

Regarding claim 20, Terry in view of Douglas teaches the invention substantially as claimed as described above, and wherein performing the servicing operations within the borehole comprises removing blockages and restrictions from within the borehole (Terry; [0012] buildup of cuttings beds can lead to transient hole blockage; [0069] floating the CT to remove cuttings and pumping sweeps).

Claim(s) 4-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terry et al. US20040040749 in view of Douglas US3861471 as applied to claims 1 and 8 above, and further in view of Lindsay et al. US8978775.
Regarding claims 4 and 13, Terry in view of Douglas teaches the invention substantially as claimed as described above, but is silent regarding further comprising one of a piping (or an additional piping), an additional composite coiled tubing, or an additional metallic coiled tubing that is joined to the composite coiled tubing via a an additional connector, wherein the (additional) piping, the additional composite coiled tubing, or the additional metallic coiled tubing are all insertable into the borehole, flowline, pipeline, or riser.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the system as taught by Terry in view of Douglas to include an additional piping/tubing as taught by Lindsay for the purpose of adding additional length to the tubing system to reach deeper into the well to perform downhole operations such as cleaning the wellbore by removing cuttings beds (Terry; [0012] buildup of cuttings beds can lead to transient hole blockage; [0069] floating the CT to remove cuttings and pumping sweeps).

Regarding claims 5 and 14, Terry in view of Douglas teaches the invention substantially as claimed as described above, but is silent regarding further comprising one of a piping (or an additional piping), an additional composite coiled tubing, or an additional metallic coiled tubing that is joined to the metallic coiled tubing via a an additional connector, wherein the (additional) piping, the additional composite coiled tubing, or the additional metallic coiled tubing are all insertable into the borehole, flowline, pipeline, or riser.
Lindsay teaches, in Figure 1, further comprising one of a piping, an additional composite coiled tubing, or an additional metallic coiled tubing that is joined to the metallic coiled tubing via an additional connector, wherein the piping, the additional composite coiled tubing, or the additional metallic coiled tubing are all insertable into the borehole, flowline, pipeline, or riser (Lindsay; Fig. 1; col. 6:3-14; a wellbore servicing tubing system 100 and a work string 112 in 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the system as taught by Terry in view of Douglas to include an additional piping/tubing as taught by Lindsay for the purpose of adding additional length to the tubing system to reach deeper into the well to perform downhole operations such as cleaning the wellbore by removing cuttings beds (Terry; [0012] buildup of cuttings beds can lead to transient hole blockage; [0069] floating the CT to remove cuttings and pumping sweeps).

Regarding claim 6, Terry in view of Douglas and Lindsay teaches the invention substantially as claimed as described above, and the piping (Terry in view of Douglas’s piping is Terry; Fig. 2; [0102] “metal coiled tubing”).
In the previous combination above, Terry in view of Douglas and Lindsay does not specify wherein the piping material is composite.
However, in another portion of Terry’s disclosure, Terry teaches that piping material can be a composite material for the purpose of providing a downhole piping that is “lighter and more flexible, and therefore less prone to fatigue stresses induced over repeated trips into the well” (Terry; Fig. 2; [0009] composite coiled tubing CCT materials result in a drilling string that is “lighter and more flexible, and therefore less prone to fatigue stresses induced over repeated trips into the well”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the piping material as taught by Terry in view of Douglas and Lindsay to be composite material as taught by Terry for the purpose of providing a downhole piping that is “lighter and more flexible, and therefore less prone to fatigue stresses induced over repeated trips into the well” (Terry; [0009] composite coiled tubing CCT materials result in a 

Regarding claim 7, Terry in view of Douglas and Lindsay teaches the invention substantially as claimed as described above, and the piping comprises steel piping (Terry in view of Douglas’s piping is conventional steel piping; Terry; [0009] “carbon steel”).

Claim(s) 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terry et al. US20040040749 in view of Douglas US3861471 as applied to claims 1 and 8 above, and further in view of McKee et al. US7861776.
Regarding claims 22 and 24, Terry in view of Douglas teaches the invention substantially as claimed as described above, but is silent regarding wherein an outer diameter of the connector is larger than an outer diameter of the composite coiled tubing; wherein an outer diameter of the composite coiled tubing connector is larger than an outer diameter of the composite coiled tubing.
McKee teaches, in Figure 12, wherein an outer diameter of the connector is larger than an outer diameter of the composite coiled tubing (McKee; Fig. 12; col. 4:4-6; mid-section 50 may be radially expanded to have a greater relative diameter); wherein an outer diameter of the composite coiled tubing connector is larger than an outer diameter of the composite coiled tubing (McKee; Fig. 12; col. 4:4-6; mid-section 50 may be radially expanded to have a greater relative diameter).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the relative outer diameter dimensions as taught by Terry in view of Douglas so that the connector outer diameter is larger than the composite coiled tubing outer diameter as taught by McKee for the purpose of increasing the annular flow rate/velocity to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	2/11/22